DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11109317. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. a subframe header).
Claim 26 of Instant Application
Claim 1 of US 11109317
A receiver, comprising: 
A receiver, comprising: 
a tunable receiving chain, configured to receive an allocation information indicating an allocation of a plurality of resource blocks when tuned to a first receiving bandwidth; and 
a tunable receiving chain, configured to receive a subframe header of a first subframe when tuned to a first receiving bandwidth; a decoder, configured to decode an allocation information from the subframe header, the allocation information indicating an allocation of a plurality of resource blocks in the first subframe; and
a controller, configured to derive a second receiving bandwidth from the allocation information and to tune the receiving chain to the second receiving bandwidth; 
a controller, configured to derive a second receiving bandwidth from the allocation information and to tune the receiving chain to the second receiving bandwidth;
wherein the controller is configured to tune the receiving chain to the second receiving bandwidth if a difference between the first receiving bandwidth and the second receiving bandwidth is above a threshold, and not tune the receiving chain to the second receiving bandwidth if the difference between the first receiving bandwidth and the second receiving bandwidth is below the threshold.
wherein the controller is configured to tune the receiving chain to the second receiving bandwidth if a difference between the first receiving bandwidth and the second receiving bandwidth is above a threshold, and not tune the receiving chain to the second receiving bandwidth if the difference between the first receiving bandwidth and the second receiving bandwidth is below the threshold.


Allowable Subject Matter
Claims 26-43 would be allowable if the terminal disclaimer (for 11109317) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, US Pub. 2013/0308728 to Lindoff et al. (hereinafter “Lindoff”)) does not disclose, with respect to claim 26, the controller is configured to tune the receiving chain to the second receiving bandwidth if a difference between the first receiving bandwidth and the second receiving bandwidth is above a threshold, and not tune the receiving chain to the second receiving bandwidth if the difference between the first receiving bandwidth and the second receiving bandwidth is below the threshold as claimed.  Rather, Lindoff teaches a receiver comprising a tunable receiving chain (“The control unit may be adapted to adapt a bandwidth of the filter” in [0016]). The prior art in the record also does not disclose, with respect to claim 39, a phase estimator, configured to estimate a phase of the allocation information based on reference symbols of a first slot when the receiving chain is tuned to the first receiving bandwidth and configured to reestimate the phase based on reference symbols of a second slot when the receiving chain is tuned to the second receiving bandwidth as claimed. The prior art in the record also does not disclose, with respect to claim 42, the receiving chain is configured to receive a plurality of subframes following the first subframe; wherein the receiver comprises a scheduling circuit, configured to provide inter subframe scheduling information which indicates a scheduling of the plurality of subframes with respect to time; and wherein the controller is configured to tune the receiving chain to the second receiving bandwidth based on the inter subframe scheduling information as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414